Citation Nr: 0103807	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, with chronic otitis media and 
cholesteatoma of the right ear, status post right 
tympanomastoidectomy with meatoplasty and myringotomy and 
tube placement, left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.   

During a recent video conference hearing in April 2000 before 
the undersigned, the veteran raised the issue of entitlement 
to service connection for a balance/equilibrium disorder, 
secondary to his service-connected bilateral ear disability.  
This matter is referred to the RO for appropriate action.

The Board notes that the veteran is service connection for 
tinnitus, which is assigned the maximum rating assignable 
under the pertinent diagnostic criteria, 10 percent.  The 
veteran also is service connection for healed right tympanic 
membrane, which is assigned the maximum noncompensable rating 
assignable under the pertinent diagnostic criteria.  The 
evaluations of these disorders are not before the Board.


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, with chronic otitis media 
and cholesteatoma of the right ear, status post right 
tympanomastoidectomy with meatoplasty and myringotomy and 
tube placement, left ear.  

The Board observes that effective as of June 10, 1999, 
certain regulatory changes were made to the criteria for 
evaluating ear disabilities; such as 38 C.F.R. § 4.86, 
Diagnostic Code 6200, which provides for evaluation of otitis 
media, mastoiditis or cholesteatoma or any combination; as 
well as the diagnostic criteria for evaluating hearing loss 
disabilities.  See 38 C.F.R. § 4.86 (2000); see also 64 Fed. 
Reg. 25209 (May 11, 1999) (effective June 10, 1999) codified 
at 38 C.F.R. §§ 4.85, 4.86 (2000).  Therefore, adjudication 
of a claim regarding the noncompensable evaluation assigned 
for the service-connected bilateral ear disability must also 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 38 
C.F.R. § 4.85 (1998) established eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in § 
4.85 were used to calculate the rating to be assigned.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both pure 
tone averages and speech discrimination scores was 
inappropriate, Table VIa was to be used to assign a rating 
based on pure tone averages.  38 C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2000).  Additionally, when 
the pure tone threshold is 30 decibels or less at 1000 Hz, 
and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.   38 C.F.R. § 4.86(b) (2000).  

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability evaluation, 
that was the maximum allowed, was awarded for chronic 
suppurative otitis media, during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Any rating was to be combined with ratings for loss 
of hearing.  Id.  Under Diagnostic Code 6201, if the veteran 
presented with chronic catarrhal otitis media, a compensable 
disability evaluation could be awarded according to the 
veteran's hearing loss, if any.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6201 (1998).  Catarrh is inflammation of a 
mucous membrane with a free discharge; especially such 
inflammation of the air passages of the head and throat.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 278 (28th ed. 1994).

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately.  Under Diagnostic 
Code 6201, if the veteran presents with chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), a compensable disability rating may be awarded, based 
on the veteran's hearing loss, if any.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2000).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change; but 
may apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000 (April 10, 1999).  

The RO has not, to date, considered the veteran's claim under 
both the former and revised applicable schedular criteria.  
Such action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, in the event such claim continues to be 
denied, notice to the veteran of the most recent rating 
criteria is also required so that he may respond with 
appropriate arguments in support of his entitlement to the 
claimed benefit.  As there is a change in the legal criteria 
for adjudicating the veteran's claim, he must be provided 
full notice and have an opportunity to be heard at the RO so 
that he is not prejudiced.  Bernard.  

The Board also notes that the veteran indicated during his 
April 2000 hearing, that in May 2000 he was to undergo a CAT 
scan examination for cholesteatoma.  There is no record of 
that examination.  That medical report and any other 
pertinent medical records not of record would be beneficial 
in the determination of this claim.  Further, "[I]n order for 
[VA] to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  On this basis, a remand for 
further development is necessary, to include an examination 
that considers any new evidence that is obtained on remand.
 
The Board notes that the veteran's service-connected 
bilateral ear disability on appeal includes several 
components including bilateral hearing loss, with chronic 
otitis media and cholesteatoma of the right ear, status post 
right tympanomastoid-ectomy with meatoplasty and myringotomy 
and tube placement, left ear.  This has been rated under 
Diagnostic Code 6100 for hearing loss.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25 (2000).  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a veteran may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the veteran for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding in 
violation of the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes. 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The Board is of the opinion that the 
RO should consider whether the veteran's service-connected 
bilateral ear symptomatology on appeal (bilateral hearing 
loss, with chronic otitis media and cholesteatoma of the 
right ear, status post right tympanomastoidectomy with 
meatoplasty and myringotomy and tube placement, left ear), 
would warrant separate ratings under different diagnostic 
codes. 

A September 1998 RO rating decision denied service connection 
for post-traumatic stress disorder (PTSD).  Correspondence 
was received from the veteran in August 1999, which the Board 
finds may be reasonably construed as a notice of disagreement 
with that denial.  This issue has not been made the subject 
of a statement of the case and will therefore not be 
addressed by the Board.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits under the 
aforementioned guidance, the issue must be remanded to the RO 
for additional action.  See Manlicon v. West, supra.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and instruct him 
to submit any pertinent ear treatment 
records, and all medical evidence which 
tends to support his assertions that an 
increased evaluation is warranted.  In 
this regard, after securing the necessary 
release, the RO should take appropriate 
steps in order to obtain and associate 
with the claims file any indicated 
outstanding records of the veteran's VA 
or private medical treatment for his 
hearing loss or other bilateral ear 
symptomatology not already associated 
with the file.  In particular, the RO 
should specifically seek pertinent 
treatment records as indicated by the 
veteran since April 2000, including a 
report of  CAT scan from May 2000.   

2.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected bilateral 
ear disability (bilateral hearing loss, 
with chronic otitis media and 
cholesteatoma of the right ear, status 
post right tympanomastoidectomy with 
meatoplasty and myringotomy and tube 
placement, left ear).   The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies, including pure tone 
threshold and Maryland CNC audiological 
tests, should be performed.  

In the report of the examination, the 
examiner should also specifically address 
whether the veteran's ear symptomatology 
is productive of chronic suppurative 
otitis media, mastoiditis, cholesteatoma, 
or aural polyps; and/or chronic 
nonsuppurative otitis media with 
effusion.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
compensable evaluation for bilateral 
hearing loss, with chronic otitis media 
and cholesteatoma of the right ear, 
status post right tympanomastoidectomy 
with meatoplasty and myringotomy and tube 
placement, left ear.  The adjudication 
must include consideration of whether 
this disability should be compensated 
under different diagnostic codes for 
separate and distinctly manifested 
disabilities.  
 
5.  With respect to the claim for service 
connection for PTSD, the RO should, in 
accordance with applicable procedures, 
consider any evidence obtained since the 
Notice of Disagreement, and as 
appropriate, issue a Statement of the 
Case on the issue of entitlement to 
service connection for PTSD.  With the 
promulgation of the Statement of the 
Case, the RO should, inform the veteran 
that to complete the appellate process he 
should complete a timely substantive 
appeal and forward it to the RO.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



